Denied and Opinion Filed January 24, 2022




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-01168-CV
                               No. 05-21-01169-CV

                       IN RE JUAN F. TURCIOS, Relator

          Original Proceeding from the 203rd Judicial District Court
                            Dallas County, Texas
            Trial Court Cause Nos. F11-70886-P and F11-70896-P

                         MEMORANDUM OPINION
                Before Justices Myers, Partida-Kipness, and Carlyle
                        Opinion by Justice Partida-Kipness
      In 2012, after entering an open plea of guilty, relator Juan F. Turcios was

convicted of burglary and aggravated assault with a deadly weapon and sentenced

to twenty years’ imprisonment for each offense to be served concurrently. Turcios

appealed the conviction to this Court, and we affirmed. See Cause No. 05-12-00389-

CR and Cause No. 05-12-00340-CV. In this original proceeding, Turcios seeks a

writ of mandamus directing the trial court to issue a nunc pro tunc judgment reducing

his sentence to ten years’ imprisonment based on a purported plea agreement. We

deny the petition.
      To establish a right to mandamus relief in a criminal case, the relator must

show that the trial court violated a ministerial duty and there is no adequate remedy

at law. In re State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig.

proceeding). An act is purely ministerial if the relator has a clear and indisputable

right to the relief sought, i.e., when the facts and circumstances of the case dictate

but one rational decision under unequivocal, well-settled, and clearly controlling

legal principles. In re Yeager, 601 S.W.3d 356, 358 (Tex. Crim. App. 2020) (orig.

proceeding) (first citing Weeks, 391 S.W.3d at 122, and then citing In re McCann,

422 S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding)).

      Consideration of a motion that is properly filed and before the court is a

ministerial act. State ex rel. Curry v. Gray, 726 S.W.2d 125, 128 (Tex. Crim. App.

1987) (orig. proceeding). To obtain a writ of mandamus compelling the trial court

to rule on a properly-filed motion, a relator must establish the trial court (1) had a

legal duty to rule on the motion; (2) was asked to rule on the motion; and (3) failed

or refused to do so within a reasonable time. In re Keeter, 134 S.W.3d 250, 252 (Tex.

App.—Waco 2003, orig. proceeding); In re Villarreal, 96 S.W.3d 708, 710 (Tex.

App.—Amarillo 2003, orig. proceeding). It is relator’s burden to provide the court

with a record sufficient to establish his right to relief. Walker v. Packer, 827 S.W.2d

833, 837 (Tex. 1992) (orig. proceeding); TEX. R. APP. P. 52.3(k), 52.7(a). Rules 52.3

and 52.7 require the relator to provide “a certified or sworn copy” of certain

documents, including any order complained of, any other document showing the

                                         –2–
matter complained of, and every document that is material to the relator’s claim for

relief that was filed in any underlying proceeding. TEX. R. APP. P. 52.3(k)(1)(A),

52.7(a)(1).

      Here, Turcios contends he filed a “Motion Nunc Pro Tunc” in the trial court

on October 8, 2021. Turcios does not, however, include a certified or sworn copy of

that motion in the record. Nor does he include any evidence showing that he has

asked the trial court to rule on the motion, and the trial court has refused to rule

within a reasonable time. As such, to the extent Turcios seeks to have this Court

order the trial court to rule on the nunc pro tunc motion, we conclude he is not

entitled to such relief because the record is insufficient to establish a violation of a

ministerial duty. Absent proof that the trial court has been requested to rule on the

motion, relator has not established his entitlement to the extraordinary relief of a writ

of mandamus. See, e.g., In re Dong Sheng Huang, 491 S.W.3d 383, 385–86 (Tex.

App.—Houston [1st Dist.] 2016, orig. proceeding); see also In re Florence, No. 14-

11-00096-CR, 2011 WL 553241, at *1 (Tex. App.—Houston [14th Dist.] Feb. 17,

2011, orig. proceeding) (mem. op., not designated for publication).

      Further, we conclude this proceeding is premature. “If the trial court denies

the motion for judgment nunc pro tunc or fails to respond, relief may be sought by

filing an application for writ of mandamus in a court of appeals.” See Ex parte

Florence, 319 S.W.3d 695, 696 (Tex. Crim. App. 2010). Here, Turcios asserts the

trial court has not yet ruled on a motion that has been pending for three months. A

                                          –3–
trial court has a reasonable time within which to consider a motion and to rule.

Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992, orig.

proceeding). The circumstances of the case dictate whether the trial court has ruled

within a reasonable time. Id. Many factors determine whether a trial court has ruled

within a reasonable time. Among these are “the trial court’s actual knowledge of the

motion, its overt refusal to act on same, the state of the court’s docket, and the

existence of other judicial and administrative matters which must be addressed first.”

In re Chavez, 62 S.W.3d 225, 228–29 (Tex. App.—Amarillo 2001, orig.

proceeding). The trial court’s inherent power to control its own docket must also be

given due consideration. Id. at 228. Turcios maintains his motion has been pending

for three months, but he has provided no evidence showing that he has requested the

trial court to set the motion for hearing or to rule on the motion without hearing.

Under this record, Turcios has not established unreasonable delay and has failed to

show the trial court has violated a ministerial duty. See In re Edmon, No. 05-14-

01183-CV, 2014 WL 4658692, at *1 (Tex. App.—Dallas Sept. 18, 2014, orig.

proceeding) (mem. op., not designated for publication).




                                         –4–
       Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R.

APP. P. 52.8(a) (the court must deny the petition if the court determines relator is not

entitled to the relief sought).




                                            /Robbie Partida-Kipness/
                                            ROBBIE PARTIDA-KIPNESS
                                            JUSTICE
211168F.P05




                                          –5–